DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Response to Amendment
Applicant previously filed claims 1, 12, and 15-16. Claims 1 and 15-16 have been amended. Accordingly, claims 1, 12, and 15-16 are pending in the current application.
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20150334396 A1) in view of Lee et al. (US 20140247866 A1).
Regarding Claim 1, Lim et al. teaches an image decoding apparatus comprising:
circuitry configured to:
perform inverse quantization of quantized data of image data without using a two-dimensional scaling factor for a scaling list process (Paragraphs 57-60; Paragraphs 447-449; Paragraph 461);
 acquire transform information related to a primary transform applied to a processing target block of image data (Paragraphs 36-39), wherein
the primary transform includes a transform of prediction error data, which is a difference between the image data and predicted image data, to a frequency domain to acquire transform coefficient data (Paragraph 48; Paragraph 58), and
perform the scaling list process to acquire a primary coefficient for an inverse transform process of the primary transform, wherein the primary coefficient is represented by a combination of the two-dimensional scaling factor and a secondary coefficient (Paragraphs 48-51; Paragraph 58; Paragraphs 86-87; Paragraphs 447-449; Paragraphs 459-461; Paragraphs 530-533).
However, Lim et al. does not explicitly teach transform information indicating whether related to a secondary transform different from a primary transform has been applied to a processing target block of image data, the secondary transform includes a transform to concentrate the transform coefficient data at a low frequency domain; a secondary coefficient corresponding to the secondary transform; when performing the scaling list process, the circuitry is further configured to cancel the secondary coefficient based on the transform information that the secondary transform has not been applied to the processing target block.
Lee et al., however, teaches transform information indicating whether related to a secondary transform different from a primary transform has been applied to a processing target block of image data, the secondary transform includes a transform to concentrate the transform coefficient data at a low frequency domain; a secondary coefficient corresponding to the secondary transform (Paragraphs 13-19; Paragraphs 20-21); 
when performing the scaling list process, the circuitry is further configured to cancel the secondary coefficient based on the transform information that the secondary transform has not been applied to the processing target block (Paragraphs 13-19; Paragraphs 20-21; Paragraph 62; Paragraph 116-119; Paragraphs 173-176; clearly teaches that dequantization or scaling list process is performed based on the transform information received, and it is clearly taught that the transform information includes whether the secondary transform has been applied or not).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have modified the image decoding apparatus of Lim et al. to include the secondary transform at a low frequency domain as taught in Lee et al. above, in order to improve efficiency in compression and transmission.
Regarding claim 12 Lim et al. and Lee et al. teach the image decoding apparatus according to claim 1, Lim et al. further teaches wherein the transform information includes information indicating a number of transforms applied to the processing target block (Paragraphs 106-107).
Method claim 15 is drawn to the method of using corresponding apparatus claim 1, accordingly the method is rejected for the same reasons as used in the rejection of claim 1 above.
Claim 16 is drawn to similar subject matter as those rejected in claim 1 above, and is rejected for the same reasons as used in the rejection of claim 1 above. Lim et al. further teaches a non-transitory computer-readable medium having stored thereon computer- executable instructions, that when executed by a processor of an information recording device, cause the processor to execute operations (Paragraph 32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483